Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Son (US 20150103071 A1), which teaches “determine the number of times for executing effective samplings” (para. 93). See rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 10, 13-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm (US 20110081100 A1) in view of Towal (US 20160283864 A1) in view of Son (US 20150103071 A1).
Regarding claim 1, Lindholm teaches an apparatus comprising: one or more processing elements to: comprising input tiles and corresponding supersampling values for the input tiles, wherein each input tile comprises a plurality of pixels (e.g. attributes that are varying at a high-frequency across a pixel or pixel tile may be sampled at a 
Lindholm fails to teach receive training data and train, based on the training data, a machine learning model to identify a level of supersampling for a rendered tile of pixels.
In the same field of image sampling, Towal teaches receive training data and train, based on the training data, a machine learning model to identify a level of supersampling for a rendered tile of pixels (e.g. In conventional systems, the feature extractor 600 is specified to learn features from the input, such as an image. Specifically, the feature learner 602 may receive an input, such as an image or an audio selection, and extracts features from the input…the sampling learner 608 determines a subsequent region of the input to extract (i.e., sample). That is, based on the extracted feature(s), the sampling learner 608 instructs the feature learner 602 to extract one or more features from another region of the input…the sampling learner 608 may instruct the feature learner 602 to extract the upper left corner 614 of the image 610. In this example, the upper left corner 614 is unique between the numbers three, five, and nine. Thus, based on the first sample of the lower portion 612, the sampling learner 608 determines that sampling the upper left corner 614 of the image 610 may yield the features that improve the classification of the image 610. The determination of which subsequent region for feature extraction may be based on weights determined from reinforcement learning…Based on the features from the upper left corner 614 of the image 610 (i.e., the second region of the image), the output learner 606 may classify the image 610 as the number five. In this example, based on the features from the upper 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Lindholm with the features of a sampling learner as taught by Towal. The motivation would have been to yield the features that improve the classification of the image (para. 63). 
Lindholm as modified by Towal fails to teach wherein the level of supersampling comprises a number of times to sample the pixels of the rendered tile.
In the same field of supersampling, Son teaches wherein the level of supersampling comprises a number of times to sample the pixels of the rendered tile (e.g. The graphics data rendering apparatus 100 may determine the number of times for executing effective samplings for each of a plurality of pixels that are included in the first frame, by using a super-sampling method on the first frame- para. 93). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use supersampling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Lindholm as modified by Towal with the features of supersampling as taught by Son. The motivation would have been memory space and time that are used for rendering graphics data may be reduced (abstract).
Regarding claim 3, see the rejection of claim 1 above. Lindholm as modified by Towal and Son further teaches wherein the one or more processing elements are comprised in a graphics processing unit (GPU)- (Towal: fig. 1).
Regarding claim 4, see the rejection of claim 1 above. Lindholm as modified by Towal and Son further teach wherein the input tiles are rendered with a supersampling setting of 1 (Son: fig. 6C).
Regarding claim 10, see the rejection of claim 1 above. Lindholm as modified by Towal and Son further teaches wherein the machine learning model is trained using a 
Regarding claim 13, see the rejection of claim 1 above. Lindholm as modified by Towal and Son further teaches wherein a smoothing function is applied to rendered tiles of pixels having a difference between supersampling levels that exceeds a determined threshold, the supersampling levels provided by the trained machine learning model (e.g. The results of the deep neural network may then be thresholded 522 and passed through an exponential smoothing block 524 in the classify application 510. The smoothed results may then cause a change of the settings and/or the display of the smartphone 502- Towel: para. 59).
Claim(s) 14 recite(s) similar limitations as claim(s) 1 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Lindholm teaches a method to carry out the invention (para. 7).
Regarding claim 15, see the rejection of claim 14 above. Lindholm as modified by Towal and Son fails to explicitly teach wherein the supersampling value is provided in a power of two format. However, Towal teaches different levels of supersampling (e.g. sampling learner 608 determines additional sampling or to stop sampling (para. 61-64). Even though Towal does not specifically assign a value number to the sampling it would have been obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Claim(s) 17 recite(s) similar limitations as claim(s) 3 above, but in method form. Therefore, the same rationale used in regards to claim(s) 3 is/are incorporated herein. Furthermore, Lindholm teaches a method to carry out the invention (para. 7).
Claim(s) 18 recites similar limitations as claim(s) 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Lindholm teaches a computer readable medium (para. 101).
Claim(s) 19 recites similar limitations as claim(s) 4 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 4 is/are incorporated herein. Furthermore, Lindholm teaches a computer readable medium (para. 101).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm (US 20110081100 A1) in view of Towal (US 20160283864 A1) in view of Son (US 20150103071 A1) as applied to claim 1 above, in view of Tapply (US 20140139534 A1).
Regarding claim 2, see the rejection of claim 1 above. Lindholm as modified by Towal and Son fails to explicitly teach wherein the input tiles comprise at least one of 8 x 8 pixels, 16 x 16 pixels, or 32 x 32 pixels of a rendered image.
In the same field of tile sampling, Tapply teaches wherein the input tiles comprise at least one of 8 x 8 pixels, 16 x 16 pixels, or 32 x 32 pixels of a rendered image (e.g. The rendering tiles are in an embodiment all the same size and shape (i.e. regularly-sized and shaped tiles are in an embodiment used), as is known in the art, although this is not essential. The tiles are in an embodiment square or rectangular. The size and number of tiles can be selected as desired. In one arrangement, each tile is 16.times.16 or 32.times.32 sampling positions in size (with the render target then being divided into however many such tiles as are required for the render output size and shape that is being used)- para. 54). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems tile sampling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Lindholm as modified by Towal and Son with the features of tiles sizes as taught by Tapply. The motivation would have been regularly-sized and shaped tiles are known in the art (para. 54).

Claim(s) 5-6, 12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm (US 20110081100 A1) in view of Towal (US 20160283864 A1) in view of Son (US 20150103071 A1) as applied to claim 1 above, in view of Patney (US 20200050923 A1).
Regarding claim 5, see the rejection of claim 1 above. Lindholm as modified by Towal and Son fails to teach wherein the supersampling values for the input tiles are determined based on a quality measurement metric comprising a Structural Similarity Index measurement (SSIM).
In the same field of tile sampling, Patney teaches wherein the supersampling values for the input tiles are determined based on a quality measurement metric comprising a Structural Similarity Index measurement (SSIM) (e.g. TABLE 1 shows the quality metrics 121 generated by the neural network model 100 averaged for the rendered images 101, for different pixel sampling rates. TABLE 1 also shows quality measurements using the conventional techniques perceptually-based Structural Similarity (SSIM) and Peak Signal-to-Noise Ratio (PSNR) for an image sequence rendered for the different pixel sampling rates. Specifically, the image sequence includes the rendered image 124 and 3 preceding frames, each rendered at 16 spp. SSIM and PSNR require a comparison with the ground truth image, whereas the quality metrics 121 are generated without using the ground truth image- para. 32 and TABLE 1). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems sample tiles. It is easy to envision one skilled using the quality metrics and different sampling rates of Patney applied to the supersampling of Lindholm as modified by Towal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Lindholm as modified by Towal and Son with the features of SSIM quality measurements as taught by Patney. The motivation would have been increasing the quality of the images (para. 29).
Regarding claim 6, see the rejection of claim 1 above. Lindholm as modified by Towal, Son and Patney further teach wherein the supersampling values for the input tiles are determined based on a quality measurement metric comprising a Peak Signal to Noise Ratio (PSNR) measurement (Patney: para. 32 and TABLE 1).
Regarding claim 12, see the rejection of claim 1 above. Lindholm as modified by Towal, Son and Patney further teach wherein the machine learning model as trained by the one or more processing elements is applied to rendered tiles of pixels for at least one of rasterization (Patney: fig. 6). Since the claim states “at least one of”, only one condition needs to be met.
Claim(s) 16 recite(s) similar limitations as claim(s) 5-6 above, but in method form. Therefore, the same rationale used in regards to claim(s) 5-6 is/are incorporated herein. Furthermore, Lindholm teaches a method to carry out the invention (para. 7).
Claim(s) 20 recites similar limitations as claim(s) 5-6 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 5-6 is/are incorporated herein. Furthermore, Lindholm teaches a computer readable medium (para. 101).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm (US 20110081100 A1) in view of Towal (US 20160283864 A1) in view of Son (US 20150103071 A1) as applied to claim 1 above, in view of Su (US 20200334871 A1).
Regarding claim 7, see the rejection of claim 1 above. As can be seen above, Lindholm as modified by Towal and Son teach/es all the limitations of claim 7 except wherein the one or more processing elements to train the machine learning model using an offline process that is separate from a real-time usage of the machine learning model during an inference phase.
In the same field of tile sampling, Su teaches wherein the one or more processing elements to train the machine learning model using an offline process that is separate from a real-time usage of the machine learning model during an inference phase (e.g. processing device 120 may determine the first residual image by subtracting a pixel value of each pixel of a plurality of pixels in the sample input image from a pixel value of each corresponding pixel in the corresponding sample expected image… the determination and/or updating of the trained machine learning model may be performed offline- para. 136 and 151). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems sample pixels.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Lindholm as modified by Towal and Son with the features of offline processing as taught by Su. The motivation would have been with the assistance of deep learning, the artifact correction process may be simplified, and accordingly the efficiency of the correction process may be improved (para. 76).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm (US 20110081100 A1) in view of Towal (US 20160283864 A1) in view of Son (US 20150103071 A1) as applied to claim 1 above, in view of Lim (WO-2009041918 A1).
Regarding claim 8, see the rejection of claim 1 above. As can be seen above, Lindholm as modified by Towal and Son teach/es all the limitations of claim 8 except wherein the training data further comprises depth values corresponding to the input tiles.
In the same field of learning machines, Lim teaches wherein the training data further comprises depth values corresponding to the input tiles (e.g. A method and system for generating an entirely well-focused image of a three-dimensional scene. The method comprises the steps of a) learning a prediction model including at least a focal depth probability density function (PDF), h(k), for all depth values k, from historical tiles of the scene; b) predicting the possible focal surfaces in subsequent tiles of the scene by applying the prediction model; c) for each value of k, examining h(k) such that if h(k) is below a first threshold, no image is acquired at the depth k' for said one tile; and if h(k) is above or equal to a first threshold, one or more images are acquired in a depth range around said value of k for said one tile; and d) processing the acquired images to generate a pixel focus map for said one tile- abstract). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process tiles with learning machines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Lindholm as modified by Towal and Son with the features of depth values as taught by Lim. The motivation would have been reduce more than over 1/3 time while maintaining good image quality. (page 9, line 34).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm (US 20110081100 A1) in view of Towal (US 20160283864 A1) in view of Son (US 20150103071 A1) as applied to claim 1 above, in view of Goldstein (US 20210097344 A1).
Regarding claim 9, see the rejection of claim 2 above. As can be seen above, Lindholm as modified by Towal and Son teach/es all the limitations of claim 9 except wherein the training data further comprises at least one of normal, object IDs, texture colors, primitive IDs, or temporal data corresponding to a previous rendered image.
In the same field of tile sampling, Goldstein teaches wherein the training data further comprises at least one of object IDs (e.g. The computing machine further trains the artificial neural network based on a determination whether the identification of the portion of the target in each training image tile is correct- para. 22). Since the claim states “at least one of”, only one condition needs to be met. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems sample tiles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Lindholm as modified by Towal and Son with the features of image IDs as taught by Goldstein. The motivation would have been improved pattern recognition (para. 16).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm (US 20110081100 A1) in view of Towal (US 20160283864 A1) in view of Son (US 20150103071 A1) as applied to claim 1 above, in view of Khosousi (US 20200205745 A1).
Regarding claim 11, see the rejection of claim 10 above. As can be seen above, Lindholm as modified by Towal and Son teach/es all the limitations of claim 11 except wherein the CNN comprises at least one of an input layer, one or more convolutional layers, at least one flatten layer, and one or more dense functions, and wherein the CNN utilizes an Adaptive Moment Estimation (ADAM) optimizer and a mean square error (MSE) loss function.
In the same field of image sampling, Khosousi teaches wherein the CNN comprises at least one of an input layer, one or more convolutional layers, at least one flatten layer, and one or more dense functions, and wherein the CNN utilizes an Adaptive Moment Estimation (ADAM) optimizer and a mean square error (MSE) loss function (e.g. at least one of the one or more second neural networks (e.g., one or more second deep neural networks, one or more second convolutional neural network, etc.), or ensemble(s) thereof, is configured based on a hyperparameter search loop (e.g., wherein at least one hyperparameter of a set of hyperparameters used in the configuration is selected from the group consisting of: batch size, learning rate, convolutional layer, filter size, a number of filter in a first convolutional layer, an increase in filter in subsequent layer, stride, number of additional dense layers, size of additional dense layers, activation function type, size of max pooling, dropout, and loss function)- para. 36). Since the claim states “at least one of”, only one condition needs to be met. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems sample images.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Lindholm as modified by Towal and Son with the features of CNN layers and functions as taught by Khosousi. The motivation would have been can minimize and/or reduce motion artifacts (and therefore improve signal quality)- para. 106).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613